Exhibit 10.2

AMENDED AND RESTATED REVOLVING NOTE

$6,000,000 November 8, 2011
Minneapolis, Minnesota

 

FOR VALUE RECEIVED, ELECTROMED, INC., a corporation organized under the laws of
the State of Minnesota hereby promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION (the “Bank”) at its main office in Minneapolis, Minnesota, in lawful
money of the United States of America in Immediately Available Funds (as such
term and each other capitalized term used herein are defined in the Credit
Agreement hereinafter referred to) on the Termination Date the principal amount
of SIX MILLION AND NO/100 DOLLARS ($6,000,000.00) or, if less, the aggregate
unpaid principal amount of all advances made by the Bank under the Credit
Agreement, and to pay interest (computed on the basis of actual days elapsed and
a year of 360 days) in like funds on the unpaid principal amount hereof from
time to time outstanding at the rates and times set forth in the Credit
Agreement.

This note is the Revolving Note referred to in the Credit Agreement dated as of
December 9, 2009, as the same has been amended and restated pursuant to an
Amended and Restated Credit Agreement of even date herewith (and as may
hereafter be from time to time further amended, restated or otherwise modified,
the “Credit Agreement”) between the undersigned and the Bank. This note is
secured, it is subject to certain mandatory prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in said Credit
Agreement.

In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

This note evidences, and amends and restates, the Borrower’s principal
obligations under the Borrower’s Revolving Note dated as of December 9, 2009
(the “Existing Revolving Note”). It is expressly intended, understood, and
agreed that this note shall replace the Existing Revolving Note as evidence of
such indebtedness of the Borrower to the Lender, and such indebtedness
heretofore represented by the Existing Revolving Note, as of the date hereof,
shall be considered outstanding hereunder from and after the date hereof and
shall not be considered paid (nor shall the undersigned’s obligation to pay the
same be considered discharged or satisfied) as a result of the issuance of this
note.

 

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.

 

  ELECTROMED, INC.               By:  /s/ Robert D. Hansen   Name:  Robert D.
Hansen
Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 



